DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 2/28/2022 has been entered. Claims 1, 6, 8 and 13 are amended. Claims 1, 5-8 and 12-14 are pending.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant argues in the last paragraph of page 5 that the receptacle key 114 is preprogrammed and not altered by access to the secure container. The examiner respectfully disagrees. As explained in the rejections below. The receptacle key is altered by access to the container (when the secure container is accessed, for example via a keypad, the nearest lock box codes are downloaded to the electronic key, Para. 135).
Applicant’s arguments regarding different access privileges have been considered but are moot because the current ground of rejection is based on a new reference (US 2017/0050617) not presented before.
Applicant argues in the 3rd paragraph of page 6 that key 14 is not disabled “based on the programmable key being placed in the electronic lock box” as recited, but rather based on a decision by a real estate board. The examiner respectfully disagrees. Henderson teaches using a lockbox to disable a key upon placement of the key at the lockbox (lockbox CPU 28 can be programmed to disable certain locked-out keys that may attempt to execute a function on the lockbox. In the exemplary embodiment, lockbox CPU 28 responds to each such preidentified key with a special signal that instructs key CPU 52 to alter the key's four digit personal code in key RAM memory 56 by replacing certain digits of this code with hexadecimal digits (A-F) which are not included on the key's keypad 48. With the personal code so altered, the user can no longer arm the key for use.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0228954), and further in view of Penilla (US 2017/0050617) and Henderson (US 4,766,746).
Regarding claims 1, 8, Evans teaches a method and system, comprising:
enabling, by an electronic lock box, a programmable key based on the electronic lock box being accessed (via activation unit 116 in secure container 102, Para. 102, 123 and 114-115);
wherein accessing the electronic lock box comprises receiving credentials as an input via a mobile device (via RFID tag, Para. 111);
wherein the electronic lock box stores access privileges in a memory to program the programmable key upon accessing the electronic lock box (when the secure container is accessed, for example via a keypad, the nearest lock box codes are downloaded to the electronic key, Para. 135)
But Evans fails to disclose wherein different access privileges are programmed to the programmable key in response to different credentials received at the electronic lock box.
Penilla teaches an electronic key can be programmed to include different access privileges based on the user of the electronic key (electronic key, privileges for use based on user defining a period of time during which the unique access code is to remain active for use, see Abstract and Para. 8).
From the teachings of Penilla, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Evans to include wherein different access privileges are programmed to the programmable key in response to different credentials received at the electronic lock box in order to grant different users, including managers and visitors, different access privileges based on their trustworthy level, thereby improve security.
Evans and Penilla fail to disclose disabling, by the lock box, the programmable key based on the programmable key being placed in the electronic lock box.
Henderson teaches disabling a programmable key based on the programmable key being placed in a lockbox (col. 20, lines 38-51, and col. 18, line 65-col. 19, line 3).
From the teachings of Henderson, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Evans and Penilla to include disabling, by the lock box, the programmable key based on the programmable key being placed in the electronic lock box in order to prevent the use of specified programmable keys, thereby improve security.
Regarding claims 5, 12, Evans discloses wherein the electronic lock box does not enable the programmable key due to a smashing of the electronic lock box (via programmable key activation by an activator, Para. 102, 125, 126).
Regarding claim 6, 13, Penilla teaches the different access privileges include limited access (Abstract).
Regarding claims 7 and 14, Evans discloses the programmable key comprises a power source that is enabled or disabled by the electronic lock box (via rechargeable key that can be activated or deactivated, see Evans, Para. 61 and rejection of claims 1 and 8 above).
Conclusion
                                                                                                                                                      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689